DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on December 16, 2020 have been entered.
Claims 1, 13, 14, and 15 have been amended.
Claims 7 and 8 have been cancelled. 

Response to Arguments
Applicant’s arguments filed on December 16, 2020 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Knapp et al. (Pub. No. US 2011/0173126).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 4, 5, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fullett (Pub. No. US 2011/0307580), in view of Davis (Pub. No. US 2019/0306110), and in view of Knapp et al. (Pub. No. US 2011/0173126), hereinafter Knapp.

		Claim 1. 	Fullett discloses a method for synchronizing an identity of a user between a network observer and a third party, the method comprising: 
		reading, by the network observer, a connection request sent from the user to the third party, the connection request includes the identity of the user and the identity of the third party (Parag. [0073-0074]; (The art teaches that a user issues a request towards a partner’s website. A functions Inspection and Editing Function (IEF), within a Message Processing System (MPS), inspects traffic passing there-through to identify in the request both the absolute subscriber identity and a predetermined identifier (e.g., a URI or URL) of the destination partner server)); and 
		associating, by the network observer in a database, the identification information of the user (subscriber ID) with the identity of the user (SAID) and an identity of the third party (partner) (Parag. [0065-0070], Parag. [0075]; (The art teaches that a policy system function (PSF) stores information that is used by the IEF. The information includes the SAID and indicates the subscriber and partner participation).
		Fullett doesn’t explicitly disclose that the connection request including a host field comprising a host part corresponding to the third party and a sub-host part corresponding to identification information of the user; and wherein the sub-host part further comprises encrypted text comprising encrypted information comprising bids for real time bidding. 
		However, Davis discloses: 
		the connection request including a host field comprising a host part corresponding to the third party and a sub-host part corresponding to identification information of the user (Parag. [0039]; (The art teaches that a query includes the domain name subpart and the user information subpart. The server receiving a request with a subdomain that begins with specific prefix (e.g., "user-"), the subdomain may be treated as user information. User information may be integrated into the query in many ways.  For example, a client may format the query as "userinformation-example.com" or any other such combination. The client and server may be configured to a common method or methods so both the domain name subpart and the user information subpart of the query may be communicated from the client to the server)).
		the identification information of the user is derived from the sub-host part (Parag. [0039]; user information in the subdomain); and 
		wherein the sub-host part further comprises encrypted text comprising encrypted information (Parag. [0004] and Parag. [0039]; (The art teaches that a query includes the domain name subpart and the user information subpart. The art teaches that the query is encrypted to protect user privacy. The query includes other information than that indicating the user)). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Fullett to incorporate the teachings of Davis. This would be convenient to differentiate user experience based on user information in the query (Parag. [0004]).
	Fullett in view of Davis doesn’t explicitly disclose the sub-host part comprising bids for real time bidding. 
However, Knapp discloses that the sub-host part comprising bids for real time bidding (Parag. [0012], Parag. [0060-0065], and Parag. [0150]; (The art teaches the bid is within a sub-host part of the bidding URL (http://bid.bidder.com/getbid/1234/728x90))).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Fullett in view of Davis to incorporate the teachings of Knapp. This would be convenient for encrypting/securing/data/content during a real-time advertising auction process (Parag. [0003]).

Claim 3.	Fullett in view of Davis and Knapp discloses the method of claim 1. 
Fullett does not explicitly disclose that a user ID of the user for use with the third party is provided as plain text in the sub-host part of the host field.
a user ID of the user for use with the third party is provided as plain text (Parag. [0060]; (The user information could be in plaintext)) in the sub-host part of the host field (Parag. [0039]; user information in the subdomain). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Fullett to incorporate the teachings of Davis. This would be convenient to differentiate user experience based on user information in the query (Parag. [0004]).

Claim 4.	Fullett in view of Davis and Knapp discloses the method of claim 1.
Fullett doesn’t explicitly disclose that the sub-host part includes encrypted text corresponding to a user ID of the user for use with the third party. 
However, Davis discloses that the sub-host part includes encrypted text corresponding to a user ID of the user for use with the third party (Parag. [0004]; (The art teaches that the query, including the user information, is encrypted to protect user privacy)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Fullett to incorporate the teachings of Davis. This would be convenient to differentiate user experience based on user information in the query (Parag. [0004]).
Claim 5.	Fullett in view of Davis and Knapp discloses the method of claim 4.
Fullett doesn’t explicitly disclose that the method further comprising decrypting, by the network observer, the sub-host part to determine the user ID prior to performing the associating.
		However, Davis discloses decrypting, by the network observer, the sub-host part to determine the user ID prior to performing the associating (Parag. [0058]; (The art teaches that the encrypted information is decrypted at the server to recover the user information used to differentiate user experiences)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Fullett to incorporate the teachings of Davis. This would be convenient to differentiate user experience based on user information in the query (Parag. [0004]). 

Claim 10.	Fullett in view of Davis and Knapp discloses the method of claim 1.
Fullett further discloses that the network observer is a network provider (Parag. [0137] line 6, (The IEF is a function of the service provider)). 

Claim 12.	Fullett in view of Davis and Knapp discloses the method of claim 1. 
Fullett further discloses sharing, by the network observer with the third party, information about the association between the identification information of the user with the identity of the user (Parag. [0163] line 18-21, (The network service provider shares the analyzed information of the user with the third party).
Fullett doesn’t explicitly disclose that information of the user is derived from the sub-host part.
		However, Davis discloses information of the user is derived from the sub-host part (Parag. [0039]; user information in the subdomain).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Fullett to incorporate the teachings of Davis. This would be convenient to differentiate user experience based on user information in the query (Parag. [0004]).

Claim 13.	Fullett discloses a network observer comprising a processor and a memory, the memory comprising processor executable instructions that, when executed by the processor, cause the processor to perform the following operations for synchronizing an identity of a user between the network observer and a third party (Parag. [0242]): 
		reading, by the network observer, a connection request sent from the user to the third party, the connection request includes the identity of the user and the identity of the third party (Parag. [0073-0074]; (The art teaches that a user issues a request towards a partner’s website. A functions Inspection and Editing Function (IEF), within a Message Processing System (MPS), inspects traffic passing there-through to identify in the request both the absolute subscriber identity and a predetermined identifier (e.g., a URI or URL) of the destination partner server)); and 
		associating, by the network observer in a database, the identification information of the user (subscriber ID) with the identity of the user (SAID) and an identity of the third party (partner) (Parag. [0065-0070], Parag. [0075]; (The art teaches that a policy system function (PSF) stores information that is used by the IEF. The information includes the SAID and indicates the subscriber and partner participation).
		Fullett doesn’t explicitly disclose that the connection request including a host field comprising a host part corresponding to the third party and a sub-host part corresponding to identification information of the user; and wherein the sub-host part further comprises encrypted text comprising encrypted information comprising bids for real time bidding.
		However, Davis discloses: 
		the connection request including a host field comprising a host part corresponding to the third party and a sub-host part corresponding to identification information of the user (Parag. [0039]; (The art teaches that a query includes the domain name subpart and the user information subpart. The server receiving a request with a subdomain that begins with specific prefix (e.g., "user-"), the subdomain may be treated as user information. User information may be integrated into the query in many ways.  For example, a client may format the query as "userinformation-example.com" or any other such combination. The client and server may be configured to a common method or methods so both the domain name subpart and the user information subpart of the query may be communicated from the client to the server)).
		the identification information of the user is derived from the sub-host part (Parag. [0039]; user information in the subdomain); and
		wherein the sub-host part further comprises encrypted text comprising encrypted information (Parag. [0004] and Parag. [0039]; (The art teaches that a query includes the domain name subpart and the user information subpart. The art teaches that the query is encrypted to protect user privacy. The query includes other information than that indicating the user)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Fullett to incorporate the teachings of Davis. This would be convenient to differentiate user experience based on user information in the query (Parag. [0004]).
Fullett in view of Davis doesn’t explicitly disclose the sub-host part comprising bids for real time bidding.  
the sub-host part comprising bids for real time bidding (Parag. [0012], Parag. [0060-0065], and Parag. [0150]; (The art teaches the bid is within a sub-host part of the bidding URL (http://bid.bidder.com/getbid/1234/728x90))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Fullett in view of Davis to incorporate the teachings of Knapp. This would be convenient for encrypting/securing/data/content during a real-time advertising auction process (Parag. [0003]).

	Claim 14.	 Fullett discloses a method for synchronizing an identity of a user between a network observer and a third party, the method comprising: 
sending, by the user, a website connection request to a website (Parag. [0116]); 
receiving, by the user from the website, a website connection response including content of the website and content corresponding to the third party (Parag. [0118], Parag. [0122-0123]); and 
sending, by the user over a network having the network observer, a third party connection request to connect to the third party (Parag. [0124]).
Fullett does not explicitly disclose that the connection request including a host field comprising a host part corresponding to the third party and a sub-host part corresponding to identification information of the user; and wherein the sub-host part further comprises encrypted text comprising encrypted information comprising bids for real time bidding.
		However, Davis discloses the connection request including a host field comprising a host part corresponding to the third party and a sub-host part corresponding to identification information of the user (Parag. [0039]; (The art teaches that a query includes the domain name subpart and the user information subpart. The server receiving a request with a subdomain that begins with specific prefix (e.g., "user-"), the subdomain may be treated as user information. User information may be integrated into the query in many ways.  For example, a client may format the query as "userinformation-example.com" or any other such combination. The client and server may be configured to a common method or methods so both the domain name subpart and the user information subpart of the query may be communicated from the client to the server)); and 
		wherein the sub-host part further comprises encrypted text comprising encrypted information (Parag. [0004] and Parag. [0039]; (The art teaches that a query includes the domain name subpart and the user information subpart. The art teaches that the query is encrypted to protect user privacy. The query includes other information than that indicating the user)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Fullett to incorporate the teachings of Davis. This would be convenient to differentiate user experience based on user information in the query (Parag. [0004]).
Fullett in view of Davis doesn’t explicitly disclose the sub-host part comprising bids for real time bidding.  
However, Knapp discloses that the sub-host part comprising bids for real time bidding (Parag. [0012], Parag. [0060-0065], and Parag. [0150]; (The art teaches the bid is within a sub-host part of the bidding URL (http://bid.bidder.com/getbid/1234/728x90))).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Fullett in view of Davis to incorporate the teachings of Knapp. This would be convenient for encrypting/securing/data/content during a real-time advertising auction process (Parag. [0003]). 


Claim 15.	Fullett in view of Davis and Knapp discloses the method of claim 14.
Fullett doesn’t explicitly disclose that wherein the sub-host part comprises plain text indicating a user ID of the user for use with the third party, and the encrypted text in the sub-host part comprises encrypted text corresponding to the user ID, or a random number.
However, Davis discloses wherein the sub-host part comprises plain text indicating a user ID of the user for use with the third party, and the encrypted text in the sub-host part comprises encrypted text corresponding to the user ID (Parag. [0004] and Parag. [0039]; (The art teaches that the query, including the user information, is encrypted to protect user privacy. The user information in the subdomain)), or a random number.  
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Fullett to incorporate the teachings of Davis. This .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fullett (Pub. No. US 2011/0307580) in view of Davis (Pub. No. US 2019/0306110), in view of Knapp et al. (Pub. No. US 2011/0173126), hereinafter Knapp, and further in view of Drihem et al. (Pub. No. US 2019/0068556), hereinafter Drihem. 

Claim 2	Fullett in view of Davis and Knapp discloses the method of claim 1.
Fullett further discloses that the connection request is a HTTP request or an HTTPS request (Parag. [0012] lines 1-2). 
The combination does not explicitly disclose that the host field is in a server name indication (SNI) field of transport layer security (TLS).
However, Drihem discloses that the host field is in a server name indication (SNI) field of transport layer security (TLS), (Parag. [0007], Parag. [0009-0010]). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teachings of Drihem. This would be convenient for computers security, and in particular, it concerns protection from inspection bypass (Parag. [0001]).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fullett (Pub. No. US 2011/0307580) in view of Davis (Pub. No. US 2019/0306110), in view of Knapp et al. (Pub. No. US 2011/0173126), hereinafter Knapp, and further in view of Fan et al. (Pub. No. US 2017/0155641), hereinafter Fan. 

Claim 6.	Fullett in view of Davis and Knapp discloses the method of claim 4.
The combination doesn’t explicitly disclose that the encrypted text includes an encryption of the user ID and a cryptographic nonce.
However, Fan discloses that that the encrypted text includes an encryption of the user ID and a cryptographic nonce (Parag. [0087] lines 9-12).
. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fullett (Pub. No. US 2011/0307580) in view of Davis (Pub. No. US 2019/0306110), in view of Knapp et al. (Pub. No. US 2011/0173126), hereinafter Knapp, and further in view of Buckley et al. (Pub. No. US 2013/0182840), hereinafter Buckley.  

Claim 9.	Fullett in view of Davis and Knapp discloses the method of claim 1.
Fullett doesn’t explicitly disclose that the sub-host part includes a random number as the identification information of the user. 
		However, Davis discloses identification information of the user is included in the sub-host part (Parag. [0039]; user information in the subdomain).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Fullett to incorporate the teachings of Davis. This would be convenient to differentiate user experience based on user information in the query (Parag. [0004]).
The combination doesn’t explicitly disclose a random number as the identification information of the user.
However, Buckley discloses a random number as the identification information of the user (Parag. [0003] lines 1-5).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teachings of Buckley. This would be convenient to establish a secure communication. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fullett (Pub. No. US 2011/0307580) in view of Davis (Pub. No. US 2019/0306110), in view of Knapp et al. (Pub. No. US 2011/0173126), hereinafter Knapp, and further in view of Ramaley (Pub. No. US 2019/0149856). 

	Claim 11.	Fullett in view of Davis and Knapp discloses the method of claim 1. 
The combination doesn’t explicitly disclose that the third party is an over the top (OTT) provider.	
However, Ramaley discloses that the third party is an over the top (OTT) provider (Parag. [0046] lines 1-3)
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teachings of Ramaley. This would be convenient to associate advertisements with the streaming contents.


Conclusion
	The art of Demsey et al. (Patent No. US 10,460,355) has been cited under PTO-892; however, it’s not being relied upon in this rejection. Demsey et al. disclose receiving, at a server over an electronic communications network from a real-time impression bidder, a bid request or a request to augment a bid request with proprietary data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/A.T./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442